Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[P10]	“bock 220” should be “block 220”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of “receiving inputs…presenting suggestions…receiving information…”, which recite a mental process of collecting, analyzing, and displaying information as identified in Electric Power Group (see MPEP 2106.04(a)(2).III.A-C).
This judicial exception is not integrated into a practical application because the additional element(s), “generating automatically, by a processing device, verification code, including one or more cover group definitions, based on the cover group information”, are recited at a high level of generality, and merely apply the collected and analyzed information to performing an existing process of generating code in a generic manner.
The claimed verification code is not described in any particular manner that indicates more than a nominal or insignificant relationship between the collected information and the generated verification 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) constitute the well-understood, routine, and conventional process of writing verification code that is manually performed by verification engineers.
Further, the automation of existing activities performed by a verification engineer (writing verification code) does not constitute anything more than well-understood, routine, and conventional activity, and mere recitation that the writing is performed automatically by a computer does not add significantly more to the conventional process. This conclusion appears to be supported by both intrinsic evidence regarding the manual writing of verification code by verification engineers [SPEC, 0017], and other cited documents regarding the automatic generation of new cover groups based on new information, e.g. in Cohen US 8,904,321 [C9, L52-62]).
Further, there is no improvement to the computer itself because the performance of the computer is not improved by the process – rather, the computer is merely used as a tool to collect, analyze, or display information, or to automate an existing and well-understood, routine and conventional process.
Nor is there an improvement to a technology or technical field because verification engineers are already capable of writing verification code, and the improvement cannot merely be attributable to the advantages of performing the known process on a computer (e.g., avoiding human error such as typos, increased processing speed when compared to a human writing the same code).
mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”). In many cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”).
Further, no particular machine is described. The recited processing device is a generic computer, which is “invoked merely as a tool to perform an existing process”, and functions merely as “an obvious mechanism for permitting a solution to be achieved more quickly” [MPEP 2106.05b].
Further, no transformation of a particular article is provided. The claims are directed to collecting, analyzing, and displaying data. The data does not need to be transformed in any manner by the claims (parsing received data and presenting specific parts of the received data as suggestions does not constitute transforming the received data).
Hence, the additional element(s), when taken individually or together, do not appear to add significantly more to the abstract idea.

	Further, generating verification code itself may be considered a mental process. The claim merely invokes a computer as a tool to perform the mental process. A verification engineer is capable of collecting and analyzing information about a hardware design and writing test code to test the functionality of the design. The code put to paper/document originates in the mind of the engineer, and hence the step of generation of verification code itself amounts to a mental process. Accordingly, under 

	Accordingly, claim 1 rejected for being directed to a judicial exception without significantly more. Claims 7 and 13 recite similar subject matter and are rejected on similar grounds. 

Claims 2-4 further recite additional steps of collecting information (respectively: (2) receiving…inputs; (3) receiving…inputs; or () receiving…results), which are part of the same abstract idea of collecting, analyzing, and displaying information. Such steps are therefore not additional elements. 
Claims 2-4 further recite mapping elements of collected information to other elements. Mapping may be construed as drawing a connection between, or linking elements. However, receiving information, analyzing it and making a judgment that parts of the received information are related constitutes a mental process, e.g. collecting and analyzing information [MPEP 2106.04.III.A].
Accordingly, claims 2-4 do not appear to add additional elements. Hence, the additional element(s) present, when taken individually or together, do not add significantly more to the abstract ideas.
Accordingly, claims 2-4 are rejected for being directed to abstract ideas without significantly more. Claims 8-10 and 14-16 recite similar subject matter and are rejected on similar grounds.

	Claim 5 further recites displaying collected information, which is part of the same abstract idea of collecting, analyzing, and displaying information.
Hence, the additional element(s), when taken individually or together, do not add significantly more. Accordingly, claim 5 is rejected for being directed to an abstract idea without significantly more. 


	Claim 6 further recites that the automatic generation of verification code conforms to a specification for cover groups. However, verification engineers are understood to be capable of writing verification code based on and in conformance with a specification, and hence the additional elements appear to amount to invoking a computer to perform an existing process as above.
Hence, the additional element(s), when taken individually or together, do not add significantly more. Accordingly, claims 6 are rejected for being directed to an abstract idea without significantly more. 
Claims 12 and 18 recite similar subject matter and are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9, 12-13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas US 2013/0117722 in view of Segal US 9,582,620 and Cohen US 8,904,321.
Claim 1 recites:
1. A method comprising:
receiving, by a processing device, inputs from a user regarding a hardware design for a device under test (DUT);
presenting, by the processing device, cover group attribute suggestions to the user based on the hardware design;
receiving, by the processing device, cover group information from the user corresponding to one or more cover group attributes of one or more cover groups based on the cover group attribute suggestions; and
generating automatically, by the processing device, verification code, including one or more cover group definitions, based on the cover group information.
	
Biswas teaches:
receiving, by a processing device, inputs from a user regarding a hardware design for a device under test (DUT);

	“improved environment for a verification tool…variables 201 of the hardware code of a design 203 and a test bench 206 can be identified. Exemplary hardware code can include hardware description language (HDL) code and/or hardware verification language (HVL) code…” [Fig. 2]; [0023].
	“hardware description language (HDL) code (typically in a register transfer level (RTL) format” [0007]. 
presenting, by the processing device, cover group attribute suggestions to the user based on the hardware design;

“accumulated intelligence from propagated symbolic variables and expressions through design 203 and test bench 206 can advantageously provide a suggested mapping of actual values to the random variables in the stimulus in order to achieve target coverage…when such mapping is not possible, then the verification tool can indicate why and provide enough information to generate some actionable feedback, i.e. a modification of one or more randomization constraints and/or design elements, to minimize coverage non-convergence. In one embodiment, a solver 212 analyzes symbolic properties 211 to suggest possible, directed stimuli 213 to replace randomized values 202. Directed stimuli 213 have a high probability in resulting in the desired conditions in the design.” [Biswas, 0027]
actionable feedback generated by solver 212 may include debugging information, which can be provided to design (DUT) 203 and test bench 206. Debugging information may include constraint modifications…a constraint may be loosened when too tight (e.g., a variable value set to 5-10 should instead by set to 0-10) or tightened when too loose…” [Biswas, 0028]
The system processes a received hardware design from the user [Biswas, 0023], performs simulations, and produces simulation results and analysis based on the hardware design [0024]. Based on the simulation results which were based on the hardware design, the system generates coverage results and generates suggestions for cover group attributes to modify in order to improve coverage and coverage convergence [0025-0028], where coverage convergence may be considered as increasing coverage to hit a coverage target [0009].
receiving, by the processing device, cover group information from the user corresponding to one or more cover group attributes of one or more cover groups based on the cover group attribute suggestions; and

“coverage convergence technique using symbolic properties can provide the user with hints to modify sections of code or constraints to improve coverage” [Biswas, 0048].
	The system provides cover group attribute suggestions for improving coverage to the user. Changes may include changes to variables or paths [Biswas, 0026-0027; 0045; 0048] expected to help reach the coverage target.
While not expressly stated, the clear intent of providing the suggestions to the user is to prompt the user to subsequently provide cover group information containing the modifications to the attributes suggested by the system in order to improve coverage. Moreover, the act of providing cover group information to a verification system is already known, see [Biswas, 0010].


Biswas further indicates that the coverage targets may be coverage points [0013; 0044; 0046]. However, Biswas does not specifically use the term cover group and does not specify if the coverage points are part of a cover group.
Where Biswas is silent, Segal describes the structure of a verification plan for a DUT, where the plan comprises cover groups. Segal recites:
“A DUT model may be expressed in terms of cover groups, cover items, crosses and cover bins…states, transitions and arcs…code blocks, expressions and toggles. A DUT model may contain many entities that are semantically linked, but not necessarily share a single execution flow.” [C4, L19-33].
Hence, the skilled artisan would have recognized that within the scope of a verification plan, a cover item (cover point) may be organized as a member of a cover group, e.g. as in [Figs. 2A-2B] and described in [C5, L16-31].
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Biswas’s system and techniques to the verification of a DUT model comprising cover groups as disclosed by Segal, and the results would have been predictable (applying specific techniques for improving coverage convergence of a DUT model to a particular DUT model).


Where Biswas is silent, Cohen teaches:
generating automatically, by the processing device, verification code, including one or more cover group definitions, based on the cover group information.

	Cohen discloses a system that automatically generates new cover group definitions (“eliminate the requirement of the verification engineer having to write complex cover groups manually” [C9, L52-62]) using information provided regarding a cover group [Cohen, C10, L1-16].
Hence, Cohen discloses a device capable of automatically generating new cover groups from constraint data (e.g., “configured to generate the coverage models automatically from the constraints that already exist in the environment” [C9, L5-51]), based on inputs from a user comprising cover group information (e.g. modifications to facets of an existing cover group).
Recall also that Biswas specifically discusses providing suggestions to adjust constraints to the user [0027-0028]. Therefore, Cohen’s coverage generation process is clearly capable of accepting constraints, such as those provided by the user of Biswas after suggestions are made, to generate cover groups.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Biswas to include a verification code generator as disclosed 
Further, the prior art taught each claimed element individually, and each element may be combined according to known methods (organizing cover points into cover groups in a DUT model) to yield predictable results (improved coverage convergence when performing verification of a DUT model and automatic generation of cover groups based on constraints).
	Claims 7 and 13 recite similar subject matter and are rejected on similar grounds.

3. The method of claim 2, further comprising:
receiving, by the processing device, inputs from the user regarding development/design data for the DUT, wherein items from the verification plan are mapped to portions of the development/design data.
The combination teaches claim 2, further comprising:
receiving, by the processing device, inputs from the user regarding development/design data for the DUT, wherein items from the verification plan are mapped to portions of the development/design data.
Biswas teaches a device linking elements of a module of a received DUT to symbolic variables, expressions, and branch conditions of a verification plan [Fig. 4].
	Claims 9 and 15 recite similar subject matter and are rejected on similar grounds.

6. The method of claim 1, wherein the generation of the verification code is based on and in conformance with a specification for cover groups.
	The combination teaches claim 1. Cohen further discloses automatically generating verification code, where the code comprises SystemVerilog cover groups (“coverage generation process 400 may eliminate the requirement of the verification engineer having to write complex cover groups manually. Coverage generation process 400 may be configured to generate the cover groups (e.g. SystemVerilog) automatically saving considerable time and mistakes.” [Cohen, C9, L52-56]). Further, the output of the generator is intended to replace the output of a verification engineer performing the same task. Hence, it is understood that the verification code for the cover groups produced is recognizable as, and conforms to the standard and format of SystemVerilog cover groups.
	Claims 12 and 18 recite similar subject matter and are rejected on similar grounds.


Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Foster US 2003/0018945.
2. The method of claim 1, further comprising:
receiving, by the processing device, inputs from the user regarding a verification plan for the DUT;
and mapping, by the processing device, each of the one or more cover groups to items of the verification plan.
 receiving, by the processing device, inputs from the user regarding a verification plan for the DUT;
 “The verification test plan identifies the features of the design to be verified. Generally, features to be verified are interpreted and extracted from the design’s specification or requirements document, as well as being described or enumerated by the engineer based on his knowledge of the design implementation. Each feature to be verified (i.e., test item) is labeled and added to the verification test plan along with a short description of exactly what is to be verified. To ensure functional verification completeness, a unique test (or test case) must be generated for each test plan item and applied to the design model.” [0004]
“Determining verification completeness, related to the design’s test plan, is currently a manual and ad-hoc process…” [0014]
“Existing verification methods do not directly link the verification process to the test plan in an automatic fashion” [0015]
and mapping, by the processing device, each of the one or more cover groups to items of the verification plan.

Linking test item events to features being verified [0016-0017]
In order to resolve the above issues described in [0014-0015], Foster discloses a tool and database which captures test item definitions and identifications, a monitor generator to detect functional coverage during testing/verification, and an evaluator to compare the verification events with test plan items [0016]. The database, monitor, and evaluator work to “evaluat[e] the relation of these events to the original test plan test item definition”, which allows “a user [to] automatically determine exactly what features are being verified using any or all verification strategies” [0017]. Hence, the disclosed system and method link items of a verification plan to the elements used to establish coverage, e.g. cover groups.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate Foster’s system and techniques for automatically linking features/items of a verification plan to the corresponding test elements, to link a verification plan to the cover groups of the combination in order to avoid manual and ad-hoc determination of verification completeness [0014-0015].
	Claims 8 and 14 recite similar subject matter and are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Thakur US 2009/0037858 discloses automatically generating, from constraints specification and coverage specification, by use of a computer [0029].
	Aharon US 5,724,504 discusses the mapping of standard verification tasks to coverage requirements.
	McNamara US 6,487,704 discloses a database containing a record of areas of the circuit that have been tested, e.g. blocks, arcs, FSM states and FSM transitions in the design.
Azatchi US 2006/0229860 discloses a testing methodology which groups legal and illegal events that are covered by common tests [0102].

	Spatafore US 10,515,169 discloses manually performing a mapping between cover items or groups of cover items of a formal coverage data set to corresponding elements of a dynamic coverage data set [C2, L9-15].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136